Case: 20-2125   Document: 39     Page: 1   Filed: 05/10/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                      GREE, INC.,
                       Appellant

                            v.

                   SUPERCELL OY,
                        Appellee
                 ______________________

                       2020-2125
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. PGR2019-
 00018.
                  ______________________

                 Decided: May 10, 2021
                 ______________________

     SCOTT ANTHONY MCKEOWN, Ropes & Gray LLP, Wash-
 ington, DC, for appellant. Also represented by DOUGLAS
 HALLWARD-DRIEMEIER, MATTHEW RIZZOLO, KATHRYN C.
 THORNTON.

    MICHAEL JOHN SACKSTEDER, Fenwick & West LLP, San
 Francisco, CA, for appellee. Also represented by TODD
 RICHARD GREGORIAN; JENNIFER RENE BUSH, Mountain
 View, CA; GEOFFREY ROBERT MILLER, New York, NY.
                 ______________________
Case: 20-2125    Document: 39      Page: 2      Filed: 05/10/2021




 2                                 GREE, INC.   v. SUPERCELL OY




     Before TARANTO, LINN, and CHEN, Circuit Judges.
 PER CURIAM.
      GREE, Inc. (“GREE”) appeals the holding of the Patent
 Trial and Appeal Board (“Board”) in a post-grant review
 initiated by Supercell Oy (“Supercell”) that claims 1–20 of
 GREE’s U.S. Patent Number 9,897,799 (“’799 patent”) are
 directed to patent-ineligible subject matter under 35 U.S.C.
 § 101.
     The Board, applying Alice Step 1, see Alice Corp. v. CLS
 Bank Int’l, 573 U.S. 208, 216 (2014), held that the claims
 were directed to “the abstract idea of associating game ob-
 jects and moving one or more of the objects.” Supercell Oy
 v. GREE, Inc., 2020 WL 2858715, at *9 (P.T.A.B. June 2,
 2020) (“Board Op.”). Under Alice Step 2, the Board held
 that neither the independent nor the dependent claims in-
 cluded an inventive step and recited merely routine and
 conventional steps that did not capture the particular im-
 provements disclosed in the specifications. Id. at *11, *13–
 15. The Board thus held that all instituted claims were
 patent ineligible. Id. at *15. We review the Board’s deter-
 mination of patent ineligibility absent factual disputes de
 novo. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d
 1245, 1255 (Fed. Cir. 2014). We see no error in the Board’s
 holding and thus affirm.
                   I.    Independent Claims
     Turning first to independent claims 1, 8, and 15, GREE
 primarily argues that the claims are directed to a novel ges-
 ture-driven control interface for computer gaming, and
 that this is akin to patent-eligible improvements in com-
 puter technology in Core Wireless Licensing S.A.R.L. v. LG
 Electronics, Inc., 880 F.3d 1356, 1362–63 (Fed. Cir. 2018)
 and Data Engine Technologies LLC. v. Google, LLC, 906
 F.3d 999, 1008 (Fed. Cir. 2018).
Case: 20-2125       Document: 39   Page: 3    Filed: 05/10/2021




 GREE, INC.   v. SUPERCELL OY                                3



      We agree with the Board and Supercell that the claims
 are directed to “the abstract idea of associating game ob-
 jects and moving one or more of the objects” rather than to
 an improvement in a graphic user interface. Claim 1 calls
 for “[a] computer-implemented method for operating a com-
 puter game,” comprising basic computer functionality
 (storing and displaying data), “accepting, via an input face
 configured to detect a touch operation, operation infor-
 mation regarding a touch operation,” “determining, using
 a processor, whether the operation information comprises
 a direction operation,” moving “one or more of the plurality
 of associated objects as a group in the direction indicated
 by the direction operation,” and “displaying, on a computer
 screen, the new arrangement on the game field.” Claims 8
 and 15 are substantively identical, with the addition of a
 “graphical user interface” in the preamble to claim 15.
     The independent claims are not directed to an improve-
 ment in the interface. As the Board correctly held, the
 method of detecting a touch operation via the “input face”
 is merely “incidental to the claimed method” needed only
 “to manipulate these objects in accordance with the input
 provided by a user.” Board Op. at *7; see also id. at *8 (not-
 ing that the reference to an “input face” in claim 8 and the
 “graphical user interface” in the preamble in claim 15 do
 not focus claims 8 and 15 on the interface for the same rea-
 sons as claim 1). The touch interface claimed is merely the
 mechanism by which the focus of the invention—the move-
 ment-based rules comprised of the remaining steps in the
 claims—is executed. This is made clear by the patent’s
 wholly generic claiming and description of the touch inter-
 face, and the claiming of wholly generic touch-screen func-
 tionality. Although the claims recite an “input face
 configured to detect a touch operation,” this is the total ex-
 tent of detail of the nature of the interface. The inclusion
 of such “generalized steps to be performed on a computer
 using conventional computer activity” does not render the
Case: 20-2125    Document: 39      Page: 4      Filed: 05/10/2021




 4                                 GREE, INC.   v. SUPERCELL OY



 claims directed to improvements in computer technology.
 See Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1338
 (Fed. Cir. 2016); see also In re TLI Commc’ns LLC Pat. Lit.,
 823 F.3d 607, 612 (Fed. Cir. 2016) (holding that claims di-
 rected to a method for recording digital images on a tele-
 phone were not directed to an improvement to computer
 functionality because “they are directed to the use of con-
 ventional or generic technology in a nascent but well-
 known environment” without “describ[ing] a new tele-
 phone, a new server, or a new physical combination of the
 two” or “any technical details for the tangible compo-
 nents”).
      The claims here are wholly unlike the claims we held
 were directed to patent eligible subject matter in Core
 Wireless. There, the claims called for the display of an ap-
 plication summary window “that can be reached directly
 from the menu” that displays application summaries while
 the application is in “an un-launched state.” Core Wireless,
 880 F.3d at 1359. We explained that the claims specified
 “a particular manner by which the summary window must
 be accessed,” included specific data to be included in the
 summary and required that the applications exist in a par-
 ticular state. Id. at 1362. We concluded that these limita-
 tions, taken together, “disclose a specific manner of
 displaying a limited set of information” as contrasted with
 conventional user interface methods. Id. at 1363. Here, by
 contrast, the user interface is described without specificity
 at a generic level. The Board correctly explained that the
 “claimed ‘input face’ is simply not claimed in sufficient de-
 tail to require the type of specific user interface found to
 transform the claims into a practical application in Core
 Wireless, DDR Holdings, and other similar cases.” Board
 Op. at *11. We also agree with the Board that the addition
 of “a graphical user interface” in the preamble to claim 15
 adds nothing to the generic claiming of the input face.
Case: 20-2125       Document: 39    Page: 5    Filed: 05/10/2021




 GREE, INC.   v. SUPERCELL OY                                 5



      The claims are also unlike those directed to “a specific
 method for navigating through three-dimensional elec-
 tronic spreadsheets,” which we held to be patent eligible in
 Data Engine. See 906 F.3d at 1008. There, the interface
 “solved [a] known technological problem in computers in a
 particular way,” and representative claim 12 “recite[d] spe-
 cific steps detailing the method of navigating through
 spreadsheet pages within a three-dimensional spread-
 sheet.” Id. The independent claims here stand in stark
 contrast because they recite only generic functionality of a
 touch-screen—recognizing a touch and a movement opera-
 tion—and thus recite merely the abstract idea of associat-
 ing and moving an object on a screen.
     Turning to Alice step 2, we agree with the Board that
 nothing in the claims constitute an inventive step. As the
 Board correctly held, each of the limitations separately and
 in their ordered combination were routine and conven-
 tional. GREE argues that the input face has the capacity
 to distinguish between different types of operations; to wit,
 the “syntax of touches, swipes, and their combination to
 particular semantics, or the meaning of such operations.”
 Appellant’s Br. at 54. We see no error in the Board’s con-
 clusion that swipe operations were conventional, as dis-
 closed in the specification’s discussion of the prior art. ’799
 patent, col. 1, ll. 8–28. The Board also correctly explained
 that none of the syntax of touches and swipes that GREE
 cites as its inventive step are captured in any of the ele-
 ments of the claims. See RecogniCorp, LLC v. Nintendo
 Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017). Moreover, the
 claims do not recite the ability to move multiple objects
 simultaneously; rather, the claims call for moving “one or
 more of the plurality of associated objects as a group” (em-
 phasis added). With respect to the ordered combination of
 elements, we also agree with the Board that the associat-
 ing, determining, and moving limitations are merely the
Case: 20-2125     Document: 39     Page: 6       Filed: 05/10/2021




 6                                  GREE, INC.   v. SUPERCELL OY



 itemization of the abstract idea of associating game objects
 and moving one or more of the objects.
      We thus affirm the Board’s conclusion that independ-
 ent claims 1, 8, and 15 are directed to patent-ineligible sub-
 ject matter.
                    II.    Dependent Claims
    GREE summarily argues that claims 2, 9, and 16 add
 the limitation “specifying operation,” by which a selected
 object from the plurality of associated objects is not moved.
 We see no error in the Board’s holding these claims recite
 only patent-ineligible subject matter. As is the case with
 the independent claims, neither the dependent claims
 themselves nor the specification explains how the specify-
 ing operation works except in generic terms.
     GREE argues that claims 3–6, 10–13, and 17–19, which
 include “a region into which an object is incapable of pro-
 gressing,” provides a separate inventive step. Again, the
 particulars of the processing of this limitation are recited
 in the claims and described in the specification wholly ge-
 nerically. It thus cannot form the basis of the inventive
 step. The same is true of claims 7, 14, and 20, which in-
 clude a limitation that the objects may change “direction.”
                          AFFIRMED